Case: 15-15356   Date Filed: 01/12/2017   Page: 1 of 5


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 15-15356
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 1:15-cr-20631-FAM-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

PETER ANDRAS KOVASZNAY,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                             (January 12, 2017)



Before TJOFLAT, JILL PRYOR and BLACK, Circuit Judges.

PER CURIAM:
                 Case: 15-15356       Date Filed: 01/12/2017        Page: 2 of 5


       Defendant-Appellant Peter Kovasznay pled guilty to one count of possession

with intent to distribute a controlled substance and one count of possession of a

firearm in furtherance of a drug trafficking crime in violation of 21 U.S.C.

§ 841(a)(1) and 18 U.S.C. § 924(c)(1)(A)(i). He was sentenced to a total of 63

months’ imprisonment. He now appeals the district court’s denial of his motion to

withdraw his guilty plea before sentencing and its refusal to hold an evidentiary

hearing on the motion. Kovasznay contends he demonstrated a “fair and just

reason” for granting the motion in light of the four-factor test set forth in Buckles.

See Fed. R. Crim. P. 11(d)(2)(B); United States v. Buckles, 843 F.2d 469, 472

(11th Cir. 1988). After review, 1 we affirm.

                                       I. DISCUSSION

       A defendant seeking to withdraw a guilty plea after its acceptance but prior

to sentencing must show that there is a “fair and just reason” for doing so. Fed. R.

Crim. P. 11(d)(2)(B). “In determining whether a defendant has met this burden, a

district court may consider the totality of the circumstances surrounding the

plea . . . includ[ing] (1) whether close assistance of counsel was available; (2)

whether the plea was knowing and voluntary; (3) whether judicial resources would



       1
         We review the district court’s denial of a motion to withdraw a guilty plea for abuse of
discretion. Buckles, 843 F.2d at 471. A district court's refusal to hold an evidentiary hearing is
also reviewed for abuse of discretion. United States v. Brehm, 442 F.3d 1291, 1298 (11th Cir.
2006).
                                                 2
              Case: 15-15356     Date Filed: 01/12/2017   Page: 3 of 5


be conserved . . .; and (4) whether the government would be prejudiced if the

defendant were allowed to withdraw his plea.” Buckles, 843 F.2d at 471–72.

      Kovasznay has not shown the district court abused its discretion in denying

his motion to withdraw his guilty plea. First, Kovasznay had the benefit of close

assistance of counsel. Kovasznay consulted his attorney multiple times during the

colloquy and stated he was satisfied with his representation, and the court found

that he was represented by competent counsel. See id. at 472 (“A defendant cannot

complain of coercion by his counsel where his attorney, employing his best

professional judgment, recommends that the defendant plead guilty.”); see also

United States v. Freixas, 332 F.3d 1314, 1318–19 (11th Cir. 2003) (finding no

abuse discretion in denying plea withdrawal where district court assessed the

competency of defendant’s representation and found no deficiencies).

Kovasznay’s post hoc suggestions to the contrary are unavailing. See United

States v. Medlock, 12 F.3d 185, 187 (11th Cir. 1994) (“There is a strong

presumption that the statements made during the [plea] colloquy are true.”).

      Second, the plea was knowing and voluntary. At the lengthy plea colloquy

and under oath, Kovasznay indicated seven times that he wanted to plead guilty,

stated three times that he was sure, repeated twice that no one forced or threatened

him to plead guilty, and affirmed that he understood the rights he was giving up

and that he would not be able to retract the guilty plea once made. The district


                                          3
              Case: 15-15356     Date Filed: 01/12/2017    Page: 4 of 5


judge took great pains to ensure Kovasznay’s decision was well informed,

carefully explaining each consideration set forth in Fed. R. Crim. P. 11(b)(1)

including, importantly, the five-year mandatory minimum sentence Kovasznay

would face under the weapons charge. The “core concerns” of Rule 11 have been

met here. See United States v. Lejarde-Rada, 319 F.3d 1288, 1289 (11th Cir.

2003) (holding the three core concerns of Rule 11 are that “(1) the guilty plea must

be free from coercion; (2) the defendant must understand the nature of the charges;

and (3) the defendant must know and understand the consequences of his guilty

plea” (quotation omitted)). In light of the extensive and thorough colloquy,

Kovasznay cannot credibly contend the plea was not entered knowingly and

voluntarily. See Buckles, 843 F.2d at 473 (“Mere conclusory allegations do not

warrant the withdrawal of a guilty plea.”).

      In light of the foregoing, we need not dwell at length on the third and fourth

Buckles factors. See United States v. Gonzalez-Mercado, 808 F.2d 796, 801 (11th

Cir. 1987) (“If an appellant does not satisfy the first two factors, we need not

thoroughly analyze whether judicial resources would be conserved or whether the

government would be prejudiced.”). Nevertheless, it is worth noting that judicial

resources were already expended conducting half a trial before Kovasznay pleaded

guilty. Furthermore, the Government contends it would be prejudiced if

Kovasznay’s motion were granted because after his plea both Kovasznay’s parents


                                          4
               Case: 15-15356    Date Filed: 01/12/2017    Page: 5 of 5


and his substituted counsel made ex parte contact with Kovasznay’s eighteen-year-

old girlfriend whom the Government intended to call as a witness. In sum, the

district court’s refusal to permit the withdrawal of Kovasznay’s guilty plea was not

“arbitrary or unreasonable.” United States v. Najjar, 283 F.3d 1306, 1307 (11th

Cir. 2002).

      In addition, Kovasznay’s contention that his motion should be granted

because he has asserted actual innocence is inapposite. A mere declaration of

innocence does not entitle a defendant to withdraw his guilty plea. Buckles, 843
F.2d at 472.

      Finally, the court did not abuse its discretion in refusing to hold an

evidentiary hearing because, as noted above, it conducted a systematic and

exhaustive colloquy before accepting the plea. See Brehm, 442 F.3d at 1298 (“It

does not amount to an abuse of discretion when a court has conducted extensive

Rule 11 inquiries prior to accepting the guilty plea.”).

                                 II. CONCLUSION

      For the reasons stated above, we hold the district court did not err in denying

Kovasznay’s motions for withdrawal of his plea and for an evidentiary hearing.

      AFFIRMED.




                                           5